Exhibit 10.1

Draft: September 14, 2007

STOCK PURCHASE AGREEMENT RE:

KENJA II, INC F/K/A MARK R. DEAN, INC. a Florida Corporation and KENKJA
VENTURES, INC. a Florida Corporation.

THIS AGREEMENT is made on                       , between the persons identified
on the signature pages as “Seller Equityholders” (the “Seller Equityholders”)
and VCG HOLDING CORPORATION, a Colorado Corporation on behalf of Florida
corporation to be formed (“Buyer”).

BACKGROUND

A.                                        Seller, KenJa II, Inc (“KenjaII”) a
Florida corporation owns and operates a business commonly known as “Platinum
Plus”, located at                 , Hialeah Florida. KenjaII operates an adult
entertainment business which presents adult entertainment at its business
location. Seller Kenja Ventures, Inc (“Kenja”) owns a duly issued Florida Liquor
License and an Adult Entertainment License from the City Hialeah, Florida.
Collectively the assets of Kenja and KenjaII are referred to as the “Business”).
Kenja and KenjaII are sometimes referred to as “Seller” and/or “Sellers.”

B.                                          Third Properties, Inc., a wholly
owned by Seller Equityholders, is the sole owner of the real property located
                  ,           .Florida.

C.                                          That the term “Seller” shall mean
Kenja and Kenja II, either individually or collectively, whichever is
appropriate in the context in which it is used.

D.                                         Gregroy Kenwood Gaines (“Seller
Equityholders”) is the sole and only shareholder in Sellers, all of whom having
consented to this Agreement.

E.                                           Seller Equityholders own all of
Seller’s issued and outstanding capital stock in both  Kenja and in KenjaII.
(“Seller Equity Interests”).

F.                                           Buyer desires to purchase from
Seller, Equityholders, and Seller Equityholders desire to sell to Buyer, all of
the issued and outstanding Seller Equity Interests (the “Purchased Equity
Interests”) on the terms of and subject to the conditions of this Agreement.

G.                                          Gregory Kenwood Gaines (the
“Principal”) is Seller’s chief executive officer and controlling shareholder.

1


--------------------------------------------------------------------------------


H.                                         As a further condition to Buyer’s
willingness to purchase the Purchased Equity Interests, Seller Equityholders
have agreed to not compete with Buyer or Seller in the conduct of the Business,
as provided in noncompetition agreements in the form agreed upon by the parties
on the date of this Agreement (the “Noncompetition Agreements”).

AGREEMENTS

NOW, THEREFORE, in consideration of the Background and the terms and conditions
set forth in this Agreement, each of the Seller Equityholders and Buyer agree as
follows:

1.                                      Agreement of Purchase and Sale of the
Purchased Equity Interests. On the terms and subject to the conditions set forth
in this Agreement, Seller Equityholders, jointly and severally, agree to sell
and deliver to Buyer on the Closing Date the Purchased Equity Interests, free
from all Encumbrances (as defined in Section 8.4), and Buyer agrees to purchase
the Purchased Equity Interests from Seller Equityholders.

2.                                      Purchase Price for Purchased Equity
Interests.

2.1                                Shares to be Purchased.  On the terms and
conditions set forth in this Agreement, the Seller and Selling Shareholders
hereby sell, assign, transfer set over and convey to the Buyer on the Closing
Dates described below, the Purchased Shares (as defined below). The Purchased
Shares are free and clear from any and all encumbrances (as defined in Section
8.  4).  The shares to be purchased (the “Purchased Shares”) consist of all of
the issued and outstanding stock in Kenja, Inc. and all of the issued and
outstanding shares of stock in Kenja II (sometimes collectively referred to as
the “Companies”).

2.2                                Share Purchase Price.  On the Closing Dates
described herein, the Buyer shall pay the following per share purchase price in
the manner set forth in Paragraph 2.3 and 2.4 below to Seller and Selling
Shareholder against receipt of the certificates for the Purchased Shares, duly
endorsed for transfer or accompanied by duly executed stock powers as follows:
SIX MILLION EIGHT HUNDRED AND SEVENTY FIVE THOUSAND ($6,875,000.00) DOLLARS
allocated as follows:

Kenja:                             /per share (Total price: $         )

KenjaII:              /per share (Total Price: $                  )

In addition, Seller and Buyer shall make appropriate adjustment for operating
costs that straddle the Closing Date, such as property taxes, insurance and
utilities (the “Closing Adjustments”)

2


--------------------------------------------------------------------------------


2.3                                Payment of Purchase Price –.  On the Closing
Date, the Buyer shall pay to the Seller in cash or by certified check for the
purchase of all of the issued and outstanding shares in sellers., the sum of SIX
MILLION EIGHT HUNDRED AND SEVENTY FIVE THOUSAND ($6 ,875,000.00) DOLLARS) as
follows:

a.                                                                                      
$50,000.00 from escrow deposited at the time of the of the execution of the
letter of intent;

b.                                                                                     
$1,000,000.00 credit from the closing involving an affiliate of Seller and
Seller Equityholder pursuant to a purchase agreement dated 8-21-07; and

c.                                                                                      
$ 5,825,000.00 at closing.

2.4                                The allocation of the purchase price is set
forth in Exhibit 2.3a attached hereto [To be reviewed by Seller’s accountants
and tax lawyer] and incorporated by reference herein.  In addition, Buyer shall
pay at closing all pre-paid items set forth on Exhibit 2.3b.  In addition,
Seller shall pay to Buyer, or Buyer shall pay to Seller, as the case may be, an
amount equal to the net Closing Adjustment as defined in Article 2.2 hereinabove
found in Exhibit 2.3b.

2.5                                Transfer of License(s): Seller shall transfer
and Purchaser shall purchase, if a transfer is permitted by law, and if not,
Seller shall assist Purchaser in transferring and/or acquiring, all liquor
licenses and permits used in connection with the Business, as well all
City/County/State issued adult entertainment licenses, which shall permit the
Purchaser to operate the business in substantially the same manner it is
presently being operated. In the event that the Purchaser is not approved for
transfer of the liquor license or any City/County/State issued license on or
before the Closing Date, then this Agreement shall terminate and the Purchaser
shall be entitled to a full refund of any payments, whether to escrow or to the
seller.

2.6                                Asset in Business: As of the Closing Date,
the Seller will inusre that Kenja and KenjaII own all of the leases presently in
existence, along with all equipment, furniture, and fixtures, and  personal
property of the business in substantially the same  form as they existed as of
the date this Agreement is executed.

2.7                                No Liabilities.  Prior to the Closing Date,
Seller and Seller Equityholders shall  have caused all known liabilities and
obligations sellers, other than with respect to liabilities arising from the
contracts accepted by Buyer (the “Assumed Contracts”) and set forth on Schedule
8.17, and with respect to such contracts only for products and services provided
to the Companies after the Closing Date (the “Future Liabilities”).  Seller and
Selling Shareholder represent and warrant that as of the Closing Date, the
Sellers will have satisfied, in cash, all of the liabilities for all products
and services received by the Companies prior to the Closing Date, and that the
Companies will not have any liabilities whatsoever, other than with respect to
the Future Liabilities.

3


--------------------------------------------------------------------------------


2.8                                Excluded Assets.  Buyer is not entitled to,
and Seller may distribute from Kenkev to the “Seller Equityholder), the
following assets of Sellers, to the extent existing or arising out of facts
occurring before the Closing Date: cash, cash equivalents, bank accounts,
accounts receivable, credit card processing agreements and other similar assets
relating to amounts earned before the Closing Date but subject to the “Closing
Adjustments.”

3.                                      Related Agreements.

3.1                                Noncompetition Agreements. At the Closing,
VCG Holding Corporation the “Buyer”  and the Seller and the Seller Equityholder,
shall execute and deliver to each other the Noncompetition Agreements and
Confidentiality Agreement in the form attached hereto as Exhibit 3.1. The
Non-Compete Agreements shall provide for the Seller Equityholder not to compete
with VCG Holding Corporation, the Buyer, for a period of 5 years and a radius of
50 miles from Sellers location and for VCG Holding Corporation, the Buyer not to
compete with Seller or Seller Equityholder for a period of three years in any
area within 50 miles of any existing businesses of Seller or Seller Equityholder
or in which Seller Equityholder has a controlling interest, except for Florida,
a listing of all such business is attached as an addendum to this Agreement, for
which Seller and Seller Equityholder have granted VCG a first right of refusal
on the sale of such businesses as consideration for this provision  In each
case, the restrictions shall apply to all affiliate businesses of Buyer and
Seller Equityholder.   It is the intent of the parties that neither Buyer nor
Seller will operate within fifty (50) miles of a present or future location of
the other, large metropolitan areas and Florida excluded, and which shall
include the metropolitan markets with greater then 3 million persons in terms of
overall population, along with all present locations where either party
presently operates.

3.2                                Buy-Sell Agreement. At or before the Closing,
Seller and Seller Equityholders shall terminate any and all Buy-Sell Agreements
relating to the company’s.

3.3                                Lease. At the time of closing, Buyer and
Landlord will enter into a commercially reasonable lease, to be mutually agreed
upon by the parties with Third Properties, Inc., a South Carolina Corporation
which owns the real property upon which the Business is located, in the form
attached hereto as Exhibit 3.4 for the lease of the Real Property located
                       , Florida. The minimum term of the lease shall be for a
period of at least 25 years, with a base rent of $10,000.00 and the lease shall
provide a right of first refusal to acquire the property should Offer to Sell
the property be received from any party or upon death of all owners of Landlord,
but a sale between the present shareholders of Landlord to one another or among
their respective heirs, will not trigger the right of first refusal, nor shall
any gifts to the heirs of such owner. Both the lease and the Right of First
Refusal shall include the adjoining property, described on Exhibit 3.4 which is
presently being used as a parking lot, for no additional consideration. The
Lease shall also contain an Option to Purchase the real property.

4


--------------------------------------------------------------------------------


4.                                      Preclosing Actions. Before the Closing:

4.1                                Conduct of Business. Seller Equityholders
shall cause Seller to carry on and conduct the Business only in the ordinary
course consistent with past practice, without any material change in the
policies, practices, and methods Seller pursued before the date of this
Agreement. Seller Equityholders will use their best efforts and cause Seller to
use its best efforts to preserve the Business organization intact; to preserve
the relationships with Seller’s customers, suppliers, and others having business
dealings with Seller; and to preserve the services of Seller’s employees,
agents, and representatives. Without limitation of the foregoing, (a) Seller
Equityholders will cause Seller not to undertake without Buyer’s prior written
consent (not to be unreasonably withheld or delayed) any action that, if taken
before the date of this Agreement, would be required to be disclosed on Schedule
8.12, and (b) Seller Equityholders will cause Seller not to alter the physical
contents or character of any of its inventories in a way that materially affects
the nature of the Business or results in a material change in the total dollar
valuation of the inventories or otherwise take action or refrain from taking
action that would result in any material change in Seller’s assets or
liabilities, in each case other than in the ordinary course of business
consistent with past business practices.

4.2                                Access to Buyer. From the date of this
Agreement through the Closing, Seller  Equityholders shall cause Seller to
permit Buyer and its representatives to make a full business, financial,
accounting, and legal investigation of Seller. Seller Equityholders shall cause
Seller to take all reasonable steps necessary to cooperate with Buyer in
conducting this investigation. No such investigation by Buyer or its
representatives or any knowledge obtained or that could have been obtained shall
affect the representations and warranties of Seller Equityholders or Buyer’s
reliance on them.

4.3                                UCC Filings. Buyer will conduct a Uniform
Commercial Code search result for the State of Florida, the County of       and
in South Carolina     , and each State and County in which Seller Equityholders
reside showing no security interests or liens naming the Company’s as a debtor,
other than those acceptable to the Buyer or released prior to or at the time of
the Closings described herein.

4.4                                Accuracy of Representations and Warranties
and Satisfaction of Conditions. Seller Equityholders will immediately advise
Buyer in writing if (a) any of the representations or warranties of Seller
Equityholders is untrue or incorrect in any material respect, or (b) Seller
Equityholders become aware of the occurrence of any event or state of facts that
results in any of the representations and warranties of Seller Equityholders
being untrue or incorrect as if Seller Equityholders were then making them.
Seller Equityholders will not take any action, or omit to take any action, and
shall cause Seller not to take any action, or omit to take any action, that
would result in any of Seller Equityholders representations and warranties set
forth in this Agreement to be untrue or incorrect as of the Closing Date. Seller
Equityholders will use their best efforts to cause all conditions set forth in
Section 5 that are within their control to be satisfied as promptly as
practicable under the circumstances.

5


--------------------------------------------------------------------------------


5.                                      Conditions Precedent to Buyer’s
Obligations.

Buyer’s obligation to consummate the transactions contemplated by this Agreement
is subject to the fulfillment (or waiver by Buyer) before or at the Closing of
each of the following conditions:

5.1                                Accuracy of Representations and Warranties.
The representations and warranties of Seller and Seller Equityholder contained
in Article 8, and elsewhere in this Agreement and all related documents shall be
true and correct on the date of this Agreement and at and as of the Closing.

5.2                                Performance of Covenants. Seller
Equityholders shall have in all respects performed and complied with all
covenants, agreements, and conditions that this Agreement requires, and with all
other related documents to be performed or complied with before or at the
Closing. The Seller Equityholders shall have executed and delivered the
Noncompetition Agreements, the Waivers, the Forms W-9 referred to in Section
8.22(e), and the Certificates of Non-foreign Status referred to in Section 11.3.
To the extent that any buy-sell agreements exist between any parties relative to
the shares being sold in Sellers they have been terminated any and all Buy-Sell
Agreement and executed and delivered an instrument of termination and release in
form and substance acceptable to Buyer.

5.3                                Satisfactory Due Diligence Review. All due
diligence by Buyer has been completed. Seller Equityholder represents that all
materials provided to Buyer during the course of due diligence are truthful and
accurate, to the best of Seller’s knowledge.

5.4                                Permits. Buyer shall have acquired all
licenses and permits that in Buyer’s opinion are necessary to operate the
Business after the Closing. These include, but are not limited to, a Liquor
License issued by the State of Florida and an Adult Entertainment License issued
by the City/County/State of Florida. There shall be no material change in the
ability of the Buyer to conduct business in the manner in which it is currently
being operated.

5.5                                No Casualty. Before the Closing Date, Seller
shall not have incurred, or be threatened with, a material liability or casualty
that would materially impair the value of its assets or the Business.

5.6                                Opinion of Counsel. Buyer shall have received
the favorable opinion of counsel to Seller Equityholders dated the Closing Date
and in form and substance satisfactory to Buyer’s counsel that the Seller is a
corporation in good standing, and that Seller and Seller Equityholders are
lawfully entitled to sell the stock in the Companies, that all disclosure
required hereunder have been made, and that upon execution of this Closing of
this Agreement, the Buyer will be the sole and absolute owner of all assets and
stock in the Sellers.

5.7                                Equity Interest Certificates. Seller
Equityholders shall have delivered to Buyer certificates representing all of the
Purchased Equity Interests registered in the name of the Seller Equityholders
(without any restrictive legend or together with such instruments and items that
shall permit, in the reasonable opinion of Buyer’s counsel, the sale and
transfer of such equity interests free of any such legend). The certificates
shall be endorsed in blank or with accompanying signed assignments. Seller
Equityholders shall

6


--------------------------------------------------------------------------------


also deliver to Buyer such other instruments or documents that shall, in the
reasonable opinion of the Buyer’s counsel, be reasonably required to vest good
title in Buyer to the Purchased Equity Interests free from all Encumbrances.

5.8                                Certificates Regarding Conditions Precedent.
The Seller Equityholders shall have delivered to Buyer certificates of the
Seller  Equityholders certifying that as of the Closing Date all of the
conditions set forth in Sections 5.1, 5.2, 5.5, 5.7, 5.10, and 5.12 have been
complied with, satisfied or waived by Buyer.

5.9                                No Litigation. No proceeding or investigation
shall have been instituted before or by any court or governmental body to
restrain or prevent the carrying out of the transactions contemplated by this
Agreement or that might affect Buyer’s right to own the Purchased Equity
Interests or for Buyer to own, operate, and control the Business after the
Closing Date.

5.10                          Lien Search. Buyer shall have obtained a UCC lien
searches in form and content satisfactory to Buyer.

5.11                           Consents. Seller Equityholders shall have
obtained in writing all consents necessary or desirable to consummate or
facilitate consummation of this Agreement and any related transactions. The
consents shall be delivered to Buyer before Closing and shall be reasonably
acceptable to Buyer in form and substance.

5.12                          Environmental Investigation. Buyer waives the
right to perform a environmental investigation of the property at this time,
however reserve the right to conduct such a investigation at the time that it
exercises its first right of offer to acquire the property. Nothing shall affect
the Seller’s  or  Seller Equityholders’ representations and warranties in
Section 8.25 or Buyer’s reliance on them or Seller Equityholders’s
indemnification obligations under Section 10 hereinafter.

5.13                          Waivers. Seller Equityholders shall have delivered
to Buyer a statement from each of the Seller Equityholders and each of Seller’s
officers and directors, in form and substance acceptable to Buyer, that each
either waives or has no claim, as appropriate, against the Sellers for unpaid
dividends, bonuses, profit sharing, rights, or other claims of any kind, nature,
or description except salaries and fringe benefits normally accrued and
described in the statement or otherwise contemplated under this Agreement.

5.14                          Resignations. Each director and officer of Sellers
shall have delivered to Buyer resignations from their positions with Sellers.

5.15                          Other Documents and Instruments. Buyer shall have
received any other documents and instruments from Seller as it may reasonably
request.

5.16                          Approvals by Buyer’s Counsel. Buyer’s counsel
shall have reasonably approved all legal matters and the form and substance of
all documents Buyer, Seller, or Seller Equityholder are required to deliver at
the Closing.

5.17                          Payment of all Liabilities. All known liabilities
(including all vendors, personal and real property taxes, and utilities) of the
Sellers incurred prior to the Closing date of the respective purchase shall have
been paid in full by the respective company or the

7


--------------------------------------------------------------------------------


corporate funds necessary to pay such expenses shall be escrowed or allocated
from the Corporate Operating Accounts until such time as satisfactory evidence
of the payment of the expense has been received by the Buyer.

6.                                      Conditions Precedent to Seller
Equityholders Obligations.

Seller and Seller Equityholders obligations to consummate the transactions
contemplated by this Agreement are subject to the fulfillment (or waiver by
Seller Equityholders) of each of the following conditions before or at the
Closing:

6.1                                Accuracy of Representations and Warranties.
Buyer’s representations and warranties contained in this Agreement and all
related documents shall be true and correct on the date of this Agreement and at
and as of the Closing.

6.2                                Performance of Covenants. Buyer shall have in
all respects performed and complied with all covenants, agreements, and
conditions required by this Agreement and all related documents that must be
performed or complied with before or at the Closing.

7.                                      Closing Matters.

7.1                                Closing. The closing of the transactions
contemplated in this Agreement  (the “Closing”) shall take place at the offices
of                        within 14 days of the date that all license and
permits are approved for transferor                at 10:00 a.m. on 
               or at another place and/or on another date that the parties agree
on (the “Closing Date”).

All transactions and all documents executed and delivered at the time of Closing
shall be deemed to have occurred simultaneously, and no transaction shall be
deemed to have occurred and no document shall be deemed to have been executed or
delivered unless all transactions have occurred and all documents have been
executed and delivered. For the purposes of this Agreement, the term Business
Day means a day other than a Saturday or Sunday on which banks are generally
open for business in Florida

7.2                                Certain Closing Expenses. Seller
Equityholders shall be liable for and shall pay all federal, state, and local
sales, use, excise, and documentary stamp taxes and all other similar taxes,
duties, or other like charges properly payable on and in connection with the
conveyance and transfer of the Purchased Equityholder Interests to Buyer.

7.3                                Further Assurances. Seller Equityholders
shall cooperate with and assist Buyer and take all other reasonable actions to
ensure a smooth transition of the Business to Buyer. From time to time after the
Closing Date, Seller Equityholders shall, at the request-and expense of Buyer,
execute and deliver additional conveyances, transfers, documents, instruments,
assignments, applications, certifications, papers, and other assurances that
Buyer requests as required to effectively carry out this Agreement’s intent in
good faith and to transfer the Purchased Equity Interests to Buyer.

7.4                                Title and Liens. At the Closing, title to the
assets owned by the Sellers shall be free, clear, and unencumbered, as
specifically set forth in this Agreement. To this end at the closing, the
Selling Equityholder shall causeto be delivered all of the following:

8


--------------------------------------------------------------------------------


a.                                       Lien Search. Buyer at its expense shall
have obtaind a tax lien search and financing statement search, both certified to
a date at or near the Closing Date and each showing that no tax, mechanics, or
other liens have been filed against the property.-Seller shall reasonably
cooperate with Buyer to conduct such a search.

b.                                      Application for Conditional Tax
Clearance. Within a reasonable period following the Closing, Seller shall
provide Buyer a letter from the appropriate Florida authorities concerning
liability of Sellers for sales or withholding taxes, both as of a date near the
Closing Date and each showing that Sellers are not in arrears on payments
relating to the above referenced taxes.

7.5                                 Income Taxes.  Buyer and Seller agree that
Buyer shall be responsible for all taxes based on Seller’s taxable income, to
the extent accrued on and after the Closing Date and that Seller shall be
responsible for those amounts before the Closing Date.  In order to effect this
provision, the parties agree that Seller shall close its books and determine the
net taxable income and federal and state taxes for the pro rated year ending on
the day before the Closing Date and shall include the tax due as a closing
adjustment under Article 2.2 and Exhibit 2.4.

8.                                       Seller and Seller Equityholder’s
Representations and Warranties.

The Seller Equityholder, represents and warrants to Buyer as follows as of the
date of this Agreement and as of the Closing Date, and acknowledges and
confirms, that Buyer is relying on these representations and warranties in
entering into this Agreement:

8.1                                Organization and Standing. Sellers are
corporations organized, validly existing, and in good standing under the laws of
the state of incorporation, and have all requisite corporate power and authority
to own its property and conduct its business as it is now being conducted. The
nature of the business and the character of the properties Seller owns or leases
do not make licensing or qualification of Seller as a foreign entity necessary
under the laws of any other jurisdiction. Except for the use of the name
“Platinum Plus” or otherwise as set forth in Schedule 8.1 (need Schedule) Seller
has not in the last five years used or assumed any other name in connection with
the conduct of its business.

8.2                                Articles and Bylaws. Schedule 8.2 contains
true and complete copies of Sellers Articles of Incorporation and Bylaws.

8.3                                Capitalization. Kenja’s authorized capital
stock consists solely of            shares of Seller common stock, of which 
        shares are issued and outstanding.  KenjaII’s authorized capital stock
consists solely of            shares of Seller common stock, of which 
        shares are issued and outstanding-respectively. All of the issued and
outstanding Seller Equity Interests are owned of record and beneficially by the
Seller and/or Seller Equityholders as the case may be. A true and complete list
of the certificate numbers and number of all shares held by each of the Seller
Equityholders is set forth in Schedule 8.3. There are no options, calls,
subscriptions, warrants, agreements, or other

9


--------------------------------------------------------------------------------


securities or rights outstanding for the purchase or other acquisition of
Seller’s Equity Interests; that are convertible into, exercisable for, or relate
to Seller’s Equity Interests; or that have any voting rights.  Neither
Corporation has any outstanding contractual obligations to repurchase, redeem,
or otherwise acquire any outstanding shares of Seller’s Equity Interests. Seller
is not a party to any Buy-Sell Agreement that would affect in any manner any of
the transactions contemplated in this Agreement.

8.4                                Seller Equityholder Interests. Seller
Equityholders is the lawful owner of the Purchased Equity Interests, free from
all pledges, liens, security interests, encumbrances, mortgages, adverse claims,
charges, options, equity interests, proxies, voting agreements or trusts,
leases, tenancies, easements, or other interests (“Encumbrances”). All shares of
the Purchased Equity Interests have been authorized and validly issued and are
fully paid, non-assessable, and free of preemptive rights. On delivery to Buyer
at the Closing of the Purchased Equity Interests, endorsed for transfer, Buyer
will be the absolute owner of the Purchased Equity Interests, free from all
Encumbrances arising through either Seller.

8.5                                Authorization. Each of the Seller
Equityholders has the requisite legal capacity to execute, deliver, and perform
this Agreement and the Noncompetition Agreements, Lease, and the Waivers (the
“Related Agreements”) to which they are a party and to consummate any related
transactions. Each of the Seller  Equityholders has duly executed and delivered
this Agreement. This Agreement is, and the Related Agreements when executed and
delivered by the parties to them will be, legal, valid, and binding obligations
of each Seller Equityholder that is a party to them, enforceable against each of
them in accordance with their respective terms, except as such enforcement may
be limited by bankruptcy, insolvency, moratorium, or similar laws relating to
the enforcement of creditors’ rights and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

8.6                                 Existing Agreements and Governmental
Approvals.

(a)                                  Except as set forth in Schedule 8.6, the
execution, delivery, and performance of this Agreement and the Related
Agreements by Seller and the consummation of the transactions contemplated by
them (i) do not and will not violate any provisions of law applicable to Sellers
or any of the Seller Equityholders;(ii) do not and will not conflict with,
result in the breach or termination of any provision of, or constitute a default
under (in each case whether with or without the giving of notice or the lapse of
time, or both) Seller’s respective Articles of Incorporation or Bylaws or any
indenture, mortgage, lease, deed of trust; other instrument, contract, or
agreement; or any order, judgment, arbitration award, or decree to which Seller
or any of the Seller Equityholder is a party or by which it or any of its
 respective assets and properties are bound; and (iii) do not and will not
result in the creation of any Encumbrance on any of the properties, assets, or
business of Seller, or any of the Seller Equityholders.

(b)                                 Except as set forth in Schedule 8.6, no
approval, authority, or consent of or filing by Seller, any of the Seller
Equityholders with, or notification to, any federal, state, or local court,
authority, or governmental or regulatory body or agency, or any other
corporation, limited liability company, partnership, individual, or other entity
is necessary

10


--------------------------------------------------------------------------------


to authorize the execution and delivery of this Agreement or any of the Related
Agreements or the consummation of the transactions contemplated by this
Agreement or any of the Related Agreements. As of the date of closing, the
Seller owns all state and city Licenses and Permits necessary to operate an
adult entertainment facility, with liquor and a adult entertainment license from
the City/County/State of Florida necessary to permit operation of the Business
in the manner it is currently operating.

8.7                                No Subsidiaries. Seller and Selling
Equityholder do not have any subsidiaries or directly or indirectly own any
interest or have any investment in any other corporation, partnership, or other
entity related to Sellers.

8.8                                No Insolvency. No insolvency proceeding of
any character, including, without limitation, bankruptcy, receivership,
reorganization, composition, or arrangement with creditors, voluntary or
involuntary, affecting Seller or any of its assets or properties is pending or,
to the Best Knowledge of Seller Equityholder, threatened. Neither Seller nor any
of the Seller Equityholder have taken any action in contemplation of, or that
would constitute the basis for, the institution of any such insolvency
proceedings. For the purposes of this Agreement, the phrase Best Knowledge of
Seller Equityholders means the knowledge that any of the Seller Equityholder has
or would have after due inquiry into the matter in question.

8.9                                Permits and Licenses. Sellers have all
necessary permits, certificates, licenses, approvals, consents, and other
authorizations required to carry on and conduct the Business and to own, lease,
use, and operate its assets at the place and in the manner in which the Business
is presently conducted. A complete list of all Seller’s permits, certificates,
licenses, approvals, consents, and other authorizations is included in Schedule
8.9.

8.10                          Financial Statements. [To be reviewed by Seller’s
accountants] Seller and Seller Equityholder  has delivered to Buyer the
financial statements for the Corporations listed in Schedule 8.10, and Seller
Equityholders shall deliver, before the Closing, copies of all financial
statements Seller has prepared for each full month before the Closing after the
periods reflected in such listed financial statements-(the “Financial
Statements”). The Financial Statements fairly and accurately present the
financial position of Sellers as of the dates indicated and the results of its
operations as of the dates indicated and for the periods covered thereby, and
are and will be true and correct in all material respects, subject to year-end
adjustments. All inventories reflected in the Financial Statements have been and
will be valued at the lower of cost or market value, with cost determined using
the last-in, first-out method; adequate provision has been and will be timely
made in the Financial Statements for doubtful accounts or other receivables;
sales are stated in the Financial Statements net of discounts, returns, and
allowances; all Taxes (as defined in Section 8.22) due or paid are and will be
timely reflected in the Financial Statements; and all Taxes not yet due and
payable are and will be fully accrued or otherwise provided for in the Financial
Statements. Any items of income or expense that are unusual or of a nonrecurring
nature during any such period or at any such balance sheet date are and will be
separately disclosed in the Financial Statements. Except as otherwise disclosed
on Schedule 8.10, Seller’s books, records, and work papers are complete and
correct and accurately reflect, and will accurately reflect, in all material
respects the basis for the

11


--------------------------------------------------------------------------------


financial condition and the results of Seller’s operations that are set forth in
the Financial Statements.

8.11                          No Undisclosed Liabilities. Except as otherwise
disclosed on Schedule 8.11 or in the Financial Statements, (none of which have
or will have arisen as a result of negligence, gross negligence, strict
liability, tort, toxic tort, environmental liabilities, violations of law, or
default under any Contract or Commitment attributable to Seller or for which
Seller shall be responsible), Sellers do  not have any debts, liabilities, or
obligations or any kind or character whatsoever, whether accrued, absolute,
contingent, matured, not matured, known, unknown, or otherwise,  and whether or
not of a character as would be required to be reflected in any balance sheet of
Seller prepared in accordance with GAAP.

8.12                          Conduct of Business. Except as otherwise disclosed
on attached Schedule 8.12, since the date of execution of the Letter Agreement
dated June 7, 2007 (“the Letter Agreement),-Sellers have not:

(a)                                  Issued any capital stock or other
securities convertible into or exchangeable or exercisable for capital stock  or
having voting rights; declared or paid any dividend; made any other payment from
capital or surplus or other distribution of any nature; or directly or
indirectly redeemed, purchased, or otherwise acquired, recapitalized, or
reclassified any of its capital stock.

(b)                                 Merged with any other entity.

(c)                                  Altered or amended its Articles of
Incorporation or Bylaws.

(d)                                 Entered into, materially amended, or
terminated any contract, license, lease, commitment or permit, except in the
ordinary course of business consistent with past practices.

(e)                                  Experienced any labor disturbance.

(f)                                    Incurred or become subject to any
obligation or liability (absolute, accrued, contingent, or otherwise), matured,
not matured, except (i) in the ordinary course of business consistent with past
practices and (ii) in connection with the performance of this Agreement.

(g)                                 Discharged or satisfied any Encumbrance or
paid or satisfied any obligation or liability (absolute, accrued, contingent, or
otherwise) other than (i) liabilities shown or reflected in the
respectiveSeller’s balance sheet dated                   or (ii) liabilities
incurred since the date of the balance sheet, in each such case only in the
ordinary course of business consistent with past practices and in accordance
with the express terms of such obligation or liability.

(h)                                 Mortgaged, pledged, or subjected to any
Encumbrance any of its assets.

12


--------------------------------------------------------------------------------


(i)                                     Sold, transferred, or agreed to sell or
transfer any asset or business; cancelled or agreed to cancel any debt or claim;
or waived any right, except in the ordinary course of business consistent with
past practices.

(j)                                     Disposed of or permitted to lapse any
Intellectual Property.

(k)                                  Granted any increase in employee rates of
pay or any increases in salary payable or to become payable to any officer,
employee, consultant, or agent, or by means of any bonus or pension plan,
contract, or other commitment increased the compensation of any officer,
director, employee, consultant, or agent, or hired any new officer, employee,
consultant, or agent, except in the ordinary course of business.

(l)                                  Made or authorized any capital expenditures
for additions to plant or equipment accounts in excess of $10,000.00.

(m)                               Entered into any transaction (including,
without limitation, any contract or other arrangement providing for employment,
furnishing of services, rental of real or personal property, or otherwise
requiring payments) with any shareholder, officer, or director of Sellers; any
member of their immediate families; or any of their affiliates.

(n)                                 Experienced any material damage,
destruction, or loss (whether or not covered by insurance) affecting its
properties, assets, or Business.

(o)                                 Failed to regularly maintain and repair its
assets in the ordinary course of business consistent with past practices.

(p)                                 Instituted or settled any litigation,
action, or proceeding before any court or governmental body relating to it or
its property.

(q)                                 Made any change in any method of accounting
or any accounting practice or suffered any deterioration in accounting controls.

(r)                                    Varied, cancelled, or allowed to expire
any insurance coverage, except as agreed by the parties in writing.

(s)                                  Made any payment or disbursement of moneys
or property or declared or paid any dividend or other distribution to or on
behalf of any officer, director, or shareholder of Seller or any member of the
immediate families of any of the Seller Equityholder, or any affiliate, other
than for payment of compensation or reimbursement of expenses in accordance with
past practices.

(t)                                    Entered into any other transaction other
than in the ordinary course of business consistent with past practices.

(u)                                 Agreed or committed to do any of the
foregoing.

8.13                           No Adverse Changes. Except as otherwise disclosed
in Schedule 8.13, since the date of execution of the Letter Agreement, there has
not been any occurrence, condition, or development that has adversely affected,
or is likely to adversely

13


--------------------------------------------------------------------------------


affect, Sellers, or its prospects, condition (financial or otherwise),
operations, assets, or the Business.

8.14                           Employees. That except as disclosed on Schedule
8.14 (Schedule), there is not now, nor has there been at any time during the
past five years, any strike, lockout, grievance filing, other similar labor
dispute against Seller or that in any manner affects Seller is and has been, to
the best of its knowledge, in compliance with all rules regulating employee
wages and hours. Buyer acknowledges that Kenkev has not treated the entertainers
as employees and that such treatement is of an uncertain nature.   This
acknowledgement pertains to the entertainer/employee issue every where it is
mentioned in this Agreement.  On or before the Closing Date, Sellers shall have
paid all its accrued obligations relating to employees (whether arising by
operation of law, by contract, or by past service) or payments to trusts or
other funds, to any governmental agency, or to any individual employee (or his
or her legal representatives) with respect to unemployment compensation
benefits, profit sharing, retirement benefits, or Social Security benefits.
Sellers has, to the best of its knowledge, complied with all requirements of the
U.S. Immigration and Nationality Act, as amended, including without limitation
all employment verification and antidiscrimination provisions applicable to
current and former employees of Seller.

8.15                           Employee Benefit Plans.[Subject to review by
Seller’s accountants.]

(a)                                  Schedule 8.15 contains a true and complete
list of all plans, contracts, programs, and arrangements (including, but not
limited to, collective bargaining agreements, pensions, bonuses, deferred
compensation, retirement, severance, hospitalization, insurance, salary
continuation, and other benefit plans, programs, or arrangements) maintained
currently or at any time within the previous five years by Seller or under which
Seller has had any obligations with respect to an employee, director, or
shareholder of Seller (the “Plans”).

(b)                                 True, correct, and complete copies of the
following documents, with respect to each of the Plans, if applicable, have been
made available or delivered to the Buyer: (i) any plans and related trust
documents, and amendments thereto; (ii) the two most recent Forms 5500; (iii)
the last IRS determination letter, if applicable; (iv) the most recent actuarial
report; (v) summary plan descriptions; (vi) the two most recent Forms PBGC-1,
and (vii) with respect to any Plan that is maintained pursuant to a collective
bargaining agreement, all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed to such Plan, and all
contracts with third-party administrators, actuaries, investment managers,
consultants, and other independent contractors that relate to any such Plan.

(c)                                  Except as specifically set forth in
Schedule 8.15, (i) each Plan that is an employee pension benefit plan, (if any)
as defined in Section 3(2) of

14


--------------------------------------------------------------------------------


ERISA, 29 USC 1002(2), and its related trust (“Pension Plan and Trust”) now
meet, and since their inception have met, the requirements for qualification
under Sections 401(a) and, if applicable, 401(k) of the Internal Revenue Code of
1986, as amended (the “Code”), and are now, and since their inception have been,
exempt from taxation under IRC 501(a), and the Internal Revenue Service (IRS)
has issued a current favorable determination letter with respect to the
qualified status of each Pension Plan and Trust and has not taken any action to
revoke such letter; (ii) Seller has performed all obligations required to be
performed by it under the Plans (including, but not limited to, the making of
all contributions) and is not in default under and has no knowledge of any
default by any other party to the Plans; (iii) each Plan is in material
compliance as to form and operation, in accordance with all applicable
provisions of the Code and ERISA and any other applicable federal and state laws
(including rules and regulations thereunder), and each Plan has been operated in
compliance with such laws and written plan documents; (iv) neitherSeller nor, to
the Best Knowledge of Seller Equityholder, any other disqualified person or
party in interest, within the meaning of IRC 4975 or Section 3(14) of ERISA, 29
USC 1002(14), has engaged in any prohibited transaction, as this term is defined
in IRC 4975 or Section 406 of ERISA, 29 USC 1106, that could, following the
Closing Date, subject any Plan (or its related trust), Buyer, Seller, or any
officer, director or employee of Buyer or Seller, to any tax or penalty imposed
under the Code or ERISA; (v) there are no actions or claims pending (other than
routine claims for benefits) or, to the Best Knowledge of Selling Parties,
threatened against any Plan or against the assets of any Plan; (vi) no Plan is
subject to Part 3 of Title I of ERISA, Section 412 of the Code, or Title IV of
ERISA; (vii) each Plan’s plan official, as defined in Section 412 of ERISA, 29
USC 1112, is bonded to the extent required by Section 412; (viii) no proceeding
has been initiated to terminate any Plan, and any such termination will not
subject Seller or Buyer to liability to any person; (ix) no Plan is a
multiemployer plan, as defined in Section 3(37) of ERISA, 29 USC 1002(37); (    
x) no retiree benefits are payable under any Plan that is an employee welfare
benefit plan (“Welfare Plan”), as this term is defined in Section 3(1) of ERISA,
29 USC 1002(1); and (xi) each Welfare Plan that is a group health plan within
the meaning of IRC 5000 complies with and in each case has complied with the
applicable requirements of Sections 601 through 608 of ERISA, 29 USC 1161–1168,
and IRC 4980B.

(d)                                 Seller has not incurred or will not incur
with respect to any Plan that is an employee benefit plan, as defined in Section
(3)(3) of ERISA, 29 USC 1002(3), any actual or contingent liability, including,
but not limited to, liability under Section 601 through 608 of ERISA, 29 USC
1161–1168, and IRC 4980B, any withdrawal liability from any multiemployer
pension plan, any termination or withdrawal liability under Sections 4062, 4063,
or

15


--------------------------------------------------------------------------------


4064 of ERISA, 29 USC 1362, 1363, or 1364, any accumulated funding deficiency as
such term is defined in Section 302 of ERISA, 29 USC 1082, and IRC 412 (whether
or not waived), any requirement to make any contributions to any multiemployer
plan, solely as a result of Seller being a member of a controlled group of
corporations, or treated as a single employer with any other entity within the
meaning of IRC 414(b), 414(c), 414(m), or 414(n) arising from or incurred with
respect to any period before the Closing Date.

8.16                           Certain Employees. Each of the following is
included in the list of agreements in Schedule 8.15: all collective bargaining
agreements, employment and consulting agreements, executive compensation plans,
bonus plans, deferred compensation plans, pension or retirement plans,
participation plans, tip-pooling arrangements, profit-sharing plans, equity
interest purchase and equity interest option plans, hospitalization insurance,
and other plans and arrangements, providing for compensation and/or benefits to
Seller’s employees, directors, or shareholders.

(a)                                  Schedule 8.16 contains a true and complete
list of the following: the names, positions, and compensation of the present
directors, officers, employees, and current independent contractors of the
Seller. Except as listed in Schedule 8.16, all Seller’s employees are
employees-at-will, may be terminated at any time in accordance with the written
policies (copies of which are contained in Schedule 8.16) of Seller for any
lawful reason or for no reason, and are not entitled to employment by virtue of
any oral or written contract, employer policy, or otherwise.

(b)                                 No retired employees are receiving or are
entitled to receive any payments or health or other benefits from Sellers.

(c)                                  Buyer agrees to continue employment of all
employees post closing as at-will employees. Seller Equityholder agrees that he
will not solicit/hire any employee provided that Buyer maintains its current
compensation program, and provided Buyer does so, then Seller Equityholder may
not solicit or hire any employee to work for him or any related entity for 6
months from the Closing Date; furthermore, for the 6 months after such initial
6-month period, Seller Equityholder agrees that he will consult with Buyer
before soliciting/hiring any such employee.  If Buyer changes the Compensation
Program and such change results in the Employee making substantially less
income, then the non-hiring provision shall not apply. The same provisions shall
apply to entertainers, except that if an entertainer shows up unsolicited to
another location owned or affiliated with Seller Equityholder, they will be
permitted to work. It is the general intent of the Buyer and Seller that should
any manager’s net income be reduced by 10% or more on the average, during any
forty-five (45) day period, that the Seller would have the option of hiring such
manager.

16


--------------------------------------------------------------------------------


8.17                          Contracts and Commitments.

(a)                                  Schedule 8.17 contains a true and complete
list of all of all Sellers written, and a description of all of Sellers
unwritten, contracts, obligations, agreements, plans, arrangements, and
commitments of any kind or nature (the “Contracts and Commitments”), except for

(i)                                  those contracts that are described in
another Schedule;

(ii)                              each purchase contract with a customer made in
the ordinary course of business consistent with past practices under which
Sellers are obligated to deliver less than $500.00  in goods and/or services in
each transaction or series of related transactions; and

(iii)                          each purchase commitment made in the ordinary
course of business at prevailing prices, consistent with past practices, that is
not in excess of $1000.00 in each transaction or series of related transactions.

(b)                                 All Contracts and Commitments are in full
force and effect without amendment (unless the amendments are clearly noted),
and Sellers are and shall be entitled to all benefits from all Contracts and
Commitments.

(c)                                  True and complete copies of all Contracts
and Commitments have been delivered to Buyer. All Contracts and Commitments are
the result of bona fide, arm’s-length transactions and are legal, valid, and
binding obligations of the parties to them enforceable in accordance with their
respective terms, subject to laws generally governing bankruptcy and the
enforcement of creditors’ rights.

(d)                                 Except as set forth in attached Schedule
8.17, no default or alleged default exists on the part of Sellers nor, to the
Best Knowledge of Seller Equityholders, on the part of any other person or
entity, under any Contract or Commitment.

8.18                          Title to Assets. Except as set forth in attached
Schedule 8.18, Sellers are the sole and absolute owner of all the assets used in
and/or connected with the operation of the Business and/or purported to be owned
by Sellers, and has good and marketable title to all such assets, free from all
Encumbrances (or, in the case of its interest as lessee, a good leasehold
interest, and in the case of licenses, is the license holder). Schedule 8.18
lists or describes all property used in the conduct of the Business and/or
situated on the Premises that is owned by or an interest in which is claimed by
any other person or entity (whether a customer, supplier, or other person or
entity) for which Seller is responsible, together with copies of all related
agreements. All such property is situated on the Premises and is in such
condition that, upon return to its owner, Seller will not be liable in any
amount to the owner.

8.19                          Condition of Assets. Each item situated at the
Premises and listed on the respective balance sheet is being sold as is, where
is, with all defects. Between the date of this Agreement and Closing, Seller
agrees to reasonably maintain all equipment and assets as may be need to
reasonably operate the business. Furthermore, Seller agrees not to commit waste.

17


--------------------------------------------------------------------------------


8.20                        Receivables. Sellers  are entitled to all accounts
receivable relating to activity prior to the Closing Date and Buyer shall assist
in collecting any such amounts and Buyer shall promptly forward to Seller any
such amounts that Buyer receives on or after the Closing Date, which amounts
shall be applied to the closing adjustments and any net amount distributed to
Equityholder.

8.21                        Sufficiency of Assets. The assets reflected in the
Financial Statements, constitute and will constitute all of the property and
assets, real, personal, and mixed, tangible and intangible (including, without
limitation, contract rights), that are used or useful in, or are necessary for
the conduct of, the Business in accordance with present practices, other than
(i) those permits and licenses that Buyer will be obtaining as a condition to
its obligation to close, (ii) assets used or consumed in the ordinary course of
business prior to the Closing date,  and (iii) the Excluded Assets that are
referred to above and that Seller shall be entitled to retain (including cash
and receivables), and such assets are sufficient for Buyer to continue to
operate the Business in the ordinary course of business after the Closing Date.
By closing this agreement, the Buyer shall be deemed to be satisfied with the
assets of the Business.

8.22                        Taxes. [To be reviewed by Seller’s accountants.]

(a)                                  For the purposes of this Agreement, Tax or
Taxes shall mean all federal, state, county, local, foreign, and other taxes
(including, without limitation, income taxes; premium taxes; single-business
taxes; excise taxes; sales taxes; use taxes; value-added taxes; gross receipts
taxes; franchise taxes; ad valorem taxes; real estate taxes; severance taxes;
capital levy taxes; transfer taxes; stamp taxes; employment, unemployment, and
payroll-related taxes; withholding taxes; and governmental charges and
assessments), and include interest, additions to tax, and any penalties. For
purposes of this Agreement, (i) a Tax is “imposed” upon a person if such person
is responsible under applicable law for the payment, withholding, or collection
of such Tax; (ii) a person is “subject to” a Tax if such Tax is imposed on
either (A) such person or (B) a third party based on the activities or assets of
such person; and (iii) a Tax is “of” a person if either clause (i) or (ii) of
this Section 8.22(a) pertains to such Tax and such person.

(b)                                 For purposes of this Agreement, Tax Return
shall mean any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any governmental authority in
connection with the determination, assessment, collection, or payment of any
Tax.

(c)                                  Except as otherwise disclosed on Schedule
8.22, Sellers has filed on a timely basis (within any applicable extension
periods) all Tax Returns it is required to file under any federal, state, local,
or foreign law and has paid or established an adequate reserve with respect to
all Taxes imposed on

18


--------------------------------------------------------------------------------


said corporation for the periods covered by such returns. No claim has ever been
made by a governmental authority in a jurisdiction where Sellers  does not file
Tax Returns that it is or may be subject to Taxes imposed by that jurisdiction.
No agreements have been made by or on behalf of Seller for any waiver or for the
extension of any statute of limitations governing the time of assessment or
collection of any Taxes. Seller and its officers have received no notice of any
pending or threatened audit by the IRS or any state, local, or foreign agency
related to Seller’s Tax Returns or Tax liability for any period, and no claim
for assessment or collection of Taxes has been asserted against Seller. There
are no federal, state, or local Tax Encumbrances outstanding against any of
Seller’s assets. There are no outstanding powers of attorney issued by Seller
with respect to any matter relating to Taxes.

(d)                                 Seller has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other person
or entity. Seller has, in accordance with Treasury Regulation Section
1.6662-3(c), “adequately disclosed” on its Tax Returns all positions taken
therein that could give rise to a substantial understatement of federal income
Tax within the meaning of IRC 6662, or, as applicable, such disclosure would
meet the conditions of any provision analogous or similar to Treasury Regulation
Section 1.6662-3(c) contained in any state, local, or foreign tax law to which
it is asserted that is or could be subject. There are no Tax rulings or requests
for rulings relating to Seller that could affect Seller’s Tax liability for any
period (or portion of a period) after the Closing Date.

(e)                                  Seller and Seller Equityholder will as of
the Closing Date provide to Buyer their correct taxpayer identification numbers
on executed IRS Forms W-9. Buyer is not required to withhold any Taxes on any
payments under this Agreement including, without limitation, any withholding
pursuant to IRC 3406 or Chapter 3 of the Code. Seller and each Seller 
Equityholder is a United States person (as defined in IRC 7701(a)(30)).

(f)                                    If Seller is an S corporation, Seller is
now and has been at all times since      N.A      a validly electing S
corporation within the meaning of IRC 1361 and 1362 and will be a validly
electing S corporation up to and including the Closing Date.

(g)                                 No property of Seller is tax-exempt use
property within the meaning of IRC 168(h) or tax-exempt bond financed property
within the meaning of IRC 168(g). Seller has not made, nor is obligated to make,
any payment nor is a party to any agreement that could obligate it to make any
payments that, under IRC 280G or IRC 162(m), were or will not be deductible for
Tax purposes.

19


--------------------------------------------------------------------------------


(h)                                 Seller is not a United States real property
holding corporation within the meaning of IRC 897. If Seller is a foreign
(non-U.S.) Seller has not made the election provided for in IRC 897(i).

(i)                                     Seller is not subject to any Tax sharing
or similar agreement or arrangement (whether or not written) pursuant to which
it will have any obligation to make any payments after the Closing Date.

(j)                                     Seller will not be required to include
any item of income or gain in, or to exclude any item of deduction or loss from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) change in method of accounting for a taxable
period ending on or before the Closing Date under IRC 481(c), or any
corresponding or similar provision of state, local, or foreign Tax law; (ii)
closing agreement as described in IRC 7121, or any corresponding or similar
provision of state, local, or foreign Tax law, executed on or before the Closing
Date; or (iii) installment sale made on or before the Closing Date.

(k)                               Any adjustment of Tax of Seller made by the
IRS in any examination that is required to be reported to the appropriate state,
local, or foreign taxing authorities has been reported, and any additional Taxes
due with respect thereto have been paid, to the best knowledge of Seller.

(l)                                     (i) Seller has not, within the last six
years, been a member of an affiliated group (as defined in IRC 1504(a)) filing a
consolidated United States federal income Tax Return, or similar Tax Return
under the provisions of state, local or foreign law; and (ii) no claim has been
asserted against Seller based upon liability for the Taxes of another person (A)
under Treasury Regulation Section 1.1502-6 or any corresponding or similar
provisions of state, local, or foreign law, (B) as a transferee or successor, or
(C) by contract or otherwise. Seller does not have a subsidiary investment that
could reasonably be expected to be subject to the loss disallowance rules of
Temporary Treasury Regulation Section 1.337(d)-2T.

8.23                        Litigation. There are no claims, disputes, actions,
suits, proceedings, or investigations pending or, to the Best Knowledge of the
Seller Equityholders, threatened against or affecting Seller, its business, or
its assets, except as disclosed on Schedule 8.23.

8.24                        INTENTIONALLY DELETED.

 

8.25                        INTENTIONALLY DELETED

 

8.26                        Compliance with Laws. At all times before the
Closing Date, Sellers, to the best of their knowledge,  have complied with all
laws, orders, regulations, rules, decrees, and ordinances affecting to any
extent or in any manner any aspects of the Business or its assets.

20


--------------------------------------------------------------------------------


8.27                        Suppliers and Customers.

(a)                                  A complete and accurate list of all
suppliers or vendors of products or services to Seller in connection with the
Business (other than legal or accounting services) aggregating more than
$10,000.00 (at cost) annually during Seller’s last fiscal year, and the address
of each supplier or vendor and the amount sold to Seller during that period, is
set forth in Schedule 8.27. The names of any suppliers of goods or services with
respect to which practical alternative sources of supply are not available on
comparable terms and conditions are separately listed in Schedule 8.27.

(b)                                 Seller does not keep records of its
customers.

(c)                                  Seller Equityholder has no information that
might reasonably indicate that any supplier of Seller intends to cease
purchasing from, selling to, or dealing with Seller. No information has been
brought to the attention of  any Seller Equityholder that might reasonably lead
any of him to believe that any supplier intends to alter, in any material
respect, the amount of its sales or the extent of its dealings with Seller, or
would alter in any material respect its sales to, or dealings with Seller, in
the event the transactions contemplated by this Agreement are consummated.

8.28                        No Brokers. Neither Seller nor Seller Equityholder
have engaged, or are responsible for any payment to, any finder, broker, or
consultant in connection with the transactions contemplated by this Agreement,
except for Frank Bain, who will be compensated by Buyer, pursuant to an
agreement exclusive between Buyer and Mr. Bain that is acceptable to Mr. Bain,
as verified by a letter from Mr. Bain.

8.29                        Insider Transactions.Seller has furnished Buyer a
complete and accurate list and a brief description of all contracts or other
transactions involving Seller in which any officer, director, employee, or
shareholder of Seller; any member of their immediate families; or any affiliate
has any interest is set forth on Schedule 8.29.

8.30                        Bank Accounts. The Buyer shall establish a new
separate bank account in the name of Kenja and/or KenjaII However,  Seller
shall  close its bank accounts for Kenja and KenjaII within 60 days after
Closing.

8.31                        Intellectual Property.  Schedule 8.31 lists or
briefly describes all of Seller’s material Intellectual Property (other than
know-how, trade secrets, and confidential and proprietary processes and
technology) that Seller directly or indirectly owns, licenses, uses, requires
for use, or controls in whole or in part, including rights relating to the
playing of music and video, and all licenses and other agreements allowing the
Seller to use the intellectual property of third parties. Seller does not own,
directly or indirectly, or use any patents, copyrights, trademarks, or service
marks in the Business, except as disclosed on Schedule 8.31. Except as set forth
in Schedule 8.31, Seller is the sole and exclusive owner of the Intellectual
Property, free and clear of all Encumbrances. The Seller’s Intellectual
Property, or its use by Seller or any activity of Seller in the conduct of the
Business, does not infringe on any other person’s intellectual property, and, to
the Best Knowledge of the Seller Equityholder, no activity of any other person
infringes on any of the Intellectual Property. Seller has been and is now
conducting the Business in a

21


--------------------------------------------------------------------------------


manner that has not been and is not now in violation of any other person’s
intellectual property, and Seller does not require a license or other
proprietary right to so operate the Business. For the purposes of this
Agreement, Intellectual Property means all intellectual property and
intellectual property rights owned or licensed by Seller including, but not
limited to, all inventions, discoveries, improvements, designs, prototypes,
trade secrets, manufacturing and engineering drawings, process sheets,
specifications, bills of material, patents, patent applications, registered and
unregistered copyrights and copyright rights in both published and unpublished
works, registered and unregistered trademarks, registered and unregistered trade
names, formulae and secret and confidential processes, know-how, technology,
process technology, customer lists, computer software, data, databases and other
industrial property (whether patentable or unpatentable), all rights to sue for
infringement of any of the foregoing, all renewals or extensions of any of the
foregoing, and all goodwill of Seller relating to any of the foregoing.

8.32                        Insurance. All insurance policies covering Seller’s
property or providing for business interruption, personal, and other insurance
are described in Schedule 8.32 (which specifies the insurer, policy number, type
of insurance, and any pending claims). Such insurance is in amounts Seller deems
sufficient with respect to its assets, properties, business, operations,
products, and services as the same are presently owned or conducted, and all
such policies are in full force and effect and the premiums have been paid.
There are no claims, actions, suits, or proceedings arising out of or based on
any of these insurance policies, and no basis for any such claim, action, suit,
or proceeding exists. Seller is not in default with respect to any provisions
contained in any such insurance policies and has not failed to give any notice
or present any claim under any such insurance policy in due and timely fashion.

8.33                        Materiality. No statement in this Agreement, in any
schedule to this Agreement, or in any certificate delivered to Buyer pursuant to
this Agreement fails or will fail to contain any material fact necessary to make
the statement(s) not misleading.

9.                                    Buyer’s Representations and Warranties.
Both VCG Holding Corporation and Buyer represents and warrants to Seller
Equityholders as of the date of this Agreement and the Closing Date that:

9.1                              Organization and Standing. Buyer is a
corporation which will be formed and organized and validly existing under the
laws of the State of Colorado, and Buyer has all the requisite power and
authority to own its properties and to perform its obligations hereunder.

9.2                              Authorization. VCG Holding Corporation  has
taken, and Buyer will have taken on or before the Closing,-all necessary action
(a) to approve the execution, delivery, and performance of this Agreement and
each of the Related Agreements and (b) to consummate the transactions
contemplated under these agreements. VCG Holding Corporation  has duly executed
and delivered this Agreement. This Agreement is, and each of the Related
Agreements when executed by the parties will be, the legal, valid, and binding
obligations of VCG Holding Corporation and Buyer, enforceable against VCG
Holding Corporation  and Buyer in accordance with their respective terms, except
as such

22


--------------------------------------------------------------------------------


enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws relating to the enforcement of creditors’ rights and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

9.3                              Existing Agreements and Governmental Approvals.

(a)                                  Except as set forth on Schedule 8.6, the
execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated by it (i) do not and will not violate any
provisions of law applicable to VCG Holding Corporation or Buyer; (ii) do not
and will not conflict with, result in the breach or termination of any provision
of, or constitute a default under (in each case whether with or without the
giving of notice or the lapse of time, or both) VCG Holding Corporation’s  or
Buyer’s Articles of Incorporation or Bylaws or any indenture, mortgage, lease,
deed of trust, or other instrument, contract, or agreement or any order,
judgment, arbitration award, or decree to which VCG Holding Corporation or Buyer
is a party or by which either of them or any of their respective assets and
properties are bound; and (iii) do not and will not result in the creation of
any Encumbrance on any of VCG Holding Corporation’s or the Buyer’s properties,
assets, or business.

(b)                                 Except as set forth on Schedule 8.6, no
approval, authority, or consent of, or filing by VCG Holding Corporation or
Buyer with, or notification to, any federal, state, or local court, authority,
or governmental or regulatory body or agency or any other corporation, limited
liability company, partnership, individual, or other entity is necessary to
authorize VCG Holding Corporation or Buyer’s execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement.

9.4                              Investment Intent. Buyer is acquiring the
Purchased Equity Interests for its own account, for investment, and without any
present intention to resell the Purchased Equity Interests.

10.                              Indemnification- Limits on Liability

10.1                        Indemnification by Seller. Seller represents to
Buyer that, to the best of Seller’s knowledge,  at all times relevant to this
agreement; the Seller has maintained at least $1,000,000.00 in liability
insurance, including liquor liability insurance.  Seller Equityholder shall
shall pay, reimburse, indemnify, and hold harmless Buyer, Sellers and their
respective directors, officers, shareholders, successors, and permitted assigns
from and against any and all claims, suits, actions, assessments, losses,
diminution in value, liabilities, Taxes, fines, penalties, damages
(compensatory, consequential, direct, indirect, and other), costs, and expenses
(including reasonable legal fees) (“Losses”), and including any Losses that
arise in the absence of a third-party claim, to the extent of a total aggregate
of $500,000.00 beyond the amount of insurance. In addition, Seller and Seller
Equity holder agree to indemnify Buyer for (a) Any inaccuracy in any
representation or breach of any warranty of the Seller Equityholders contained
in this Agreement (whether at the date of this Agreement or the Closing Date)
and (b) Seller Equityholders’ failure to perform or observe in full, or to have
performed or observed in full, any covenant, agreement, or condition to be
performed or observed by the Seller Equityholders under this Agreement or any
Related Agreement.

23


--------------------------------------------------------------------------------


10.2                        Limitation on Liability.  Notwithstanding anything
in this Agreement to the contrary, Selling Shareholder shall have no personal
liability for any matter arising under or relating to this Agreement, beyond the
amount of $500,000.00 for a period of three years, which Seller Shareholder may
permit to be offset, in whole or in part against Rent to the Landlord.  Seller
and Selling Shareholder acknowledge that they may have liability under one or
more of the Related Agreements, to the extent set forth therein, and this
limitation applies only to this Agreement.

10.3                        Waiver of Claims Against Seller. Each Seller
Equityholder irrevocably waives and agrees that Seller Equityholders will make
no claim against Seller of any kind or character, whether by way of subrogation,
indemnity, contribution, breach of contract, or any other theory regarding any
claim made by Buyer, Seller, or any other person under Section 10 or otherwise,
and each Seller Equityholder irrevocably releases and discharges Seller from any
such claim.

10.4                        Indemnification by Buyer. Buyer shall pay,
reimburse, indemnify, and hold harmless Seller and Seller Equityholder-and their
respective directors, officers, shareholders, heirs,-successors, and permitted
assigns from and against any and all Losses, and including any Losses that arise
in the absence of a third-party claim, in connection with or resulting from-any
claim arising from or relating to Buyer’s operation of the Seller or which
arises from a claim that occurred after the Closing Date. In addition, Buyer
agrees to indemnify Seller and Seller Equityholder Buyer from (a) Any inaccuracy
in any representation or breach of any warranty of the Buyer contained in this
Agreement (whether at the date of this Agreement or the Closing Date), and (b)
Buyer’s failure to perform or observe in full, or to have performed or observed
in full, any covenant, agreement, or condition to be performed or observed by
the Buyer under this Agreement or any Related Agreement.

11.                              Taxes:

11.1                           Indemnification for Taxes.

(a)                                  Seller and Seller Equityholder, jointly and
severally, agree to pay, reimburse, indemnify, and hold harmless Buyer and
Seller and their respective directors, officers, shareholders, successors, and
permitted assigns, from and against any and all Taxes imposed upon Seller
payable with respect to, and any and all other Losses arising out of or in any
manner incident, relating, or attributable to Taxes imposed upon Seller payable
with respect to, or Tax Returns required to be filed by Seller with respect to,
income of Sellers for (i) any taxable year (or other applicable reporting
period) (a “Reporting Period”) of Seller ending on or before the Closing Date
(“Pre-closing Tax Period”) other than Losses arising from transactions occurring
after the Closing, and (ii) to any Reporting Period of Seller that begins before
the Closing Date and that ends after the Closing Date (a “Straddle Period”),
except that with respect to any Straddle Period, Seller Equityholder shall be
responsible for the payment of such Taxes only to the extent that they relate to
the portion of such Straddle Period ending on the Closing Date and except with
respect to any Reporting Period to the extent of any reserve on the Closing
Balance Sheet relating to any such Taxes.  In addition, Seller shall be
responsible up to the aggregate amount set forth in Paragraph 10.1 above, for
any amounts which become due

24


--------------------------------------------------------------------------------


for the period of time that the Seller operated the business as a result of any
recharacterization of entertainers at the business as employees.

(b)                                 Buyer and VCG Holding Corporation agrees to
pay, reimburse, indemnify, and hold harmless Seller  Equityholders and its
directors, officers, shareholders, successors, and permitted assigns (including
any in their capacities as officers or directors of Kenkev prior to the Closing)
from and against any and all Taxes imposed upon Seller payable with respect to,
and any and all other Losses arising out of or in any manner incident, relating,
or attributable to (i) Taxes imposed upon Seller payable with respect to, or Tax
Returns required to be filed by Seller with respect to, income of Seller for any
Reporting Period of Seller beginning after the Closing Date, (ii) Taxes imposed
upon income of Seller for the Straddle Period to the extent attributable to the
portion of the Straddle Period beginning on or after the Closing Date, and 
(iii) Taxes imposed upon eller, or for which the Seller may otherwise be liable,
as a result of transactions occurring on or after the Closing, (c) The
indemnities set forth in this Section 11.1 shall survive, in each case, until
the applicable statute of limitations has expired for each respective fiscal tax
year.

11.2                           Preparation of Tax Returns. [To be reviewed by
Seller’s accountants]

(a)                                  Seller and Seller Equityholder shall
prepare or cause to be prepared all Tax Returns for income of Seller for any
closing Tax Period of Seller (including amended Tax Returns) (“Pre-closing
Period Returns”). Seller Equityholders shall timely file, or cause to be timely
filed, all such Period Returns that are due on or before the Closing Date
(giving effect to any extensions thereto). Seller Equityholders, jointly and
severally, shall timely pay, or cause to be paid, all Taxes imposed upon Seller
with respect to such Pre-closing Period Returns.

(b)                                 Seller Equityholders shall prepare or cause
to be prepared and provide Buyer with Pre-closing Period Returns that are due
after the Closing Date (giving effect to any extensions thereto). Promptly upon
the finalization of such Tax Returns and in any case not later than 60 30 days
before the last date for timely filing of such Tax Returns (giving effect to any
valid extensions thereof), Seller Equityholder shall deliver to Buyer (1) an
original of such Tax Return and (2) a check payable to the appropriate taxing
authority in the amount of any Taxes payable by Seller shown as due thereon in
accordance with Article 7.5 hereinabove). Buyer shall cause such Pre-closing
Period Returns to be executed by the appropriate officer of Seller and shall
file such returns, together with the appropriate payment, if any, on a timely
basis.

(c)                                  All Tax Returns that Seller Equityholders
are required to prepare or cause to be prepared in accordance with this Section
11.2 shall be prepared in a manner consistent with past practice, and on such
Tax Returns no positions shall be taken, elections made, or method adopted that
is inconsistent with positions taken, elections made, or methods used in
preparing and filing similar Tax Returns in prior periods (including, but not
limited to, positions that would have the effect of deferring income to periods
for which Buyer is liable or accelerating deductions to period for which Seller
Equityholder is liable).

(d)                                 Buyer shall prepare or cause to be prepared
all Tax Returns of Seller for any and all Reporting Periods ending on and after
the Closing Date. Buyer shall timely file, or cause

25


--------------------------------------------------------------------------------


to be timely filed, all such Tax Returns and Buyer shall timely pay, or cause to
be paid, all Taxes imposed upon with respect to such Tax Returns.

(e)                                  Buyer shall prepare, or cause to be
prepared, all Tax Returns of Seller for any and all Straddle Periods. All Tax
Returns for a Straddle Period shall be submitted to Seller Equityholder at least
45 days before the last date for timely filing of such Tax Return (giving effect
to any valid extensions thereof), accompanied by a statement calculating in
reasonable detail and in accordance with Section 11.2(f) any payments required
of Seller Equityholder with respect to the amounts payable by Seller shown as
due on such Tax Returns after giving effect to any Tax payments made before the
Closing Date. The amount of any Tax payment required of Seller Equityholder
under this Section 11.2(e) shall be paid by Seller Equityholder  on or before
the last date for timely filing such Tax Return (including any valid extensions
thereof).

(f)                                    With respect to any Straddle Period,
Seller Equityholder shall be responsible only for such Taxes imposed upon income
of Seller as are allocable to the portion of the Straddle Period ending on the
day before the Closing Date (less any reserve on the Closing Balance Sheet
relating to any such Taxes). Buyer shall be responsible for, and shall timely
pay, or cause to be paid, all other Taxes with respect to all Straddle Periods.
The Tax liabilities for each Straddle Period for Seller shall, except as
otherwise required by applicable law, be determined by closing the books and
records of Seller as of the Closing Date by treating each such Straddle Period
as if it were a separate Reporting Period, and by employing accounting methods
that are consistent with those employed in preparing the Tax Returns for Seller
in Pre-closing Period Returns and that do not have the effect of distorting
income, receipts, or expenses (taking into account the transactions contemplated
by this Agreement), except that (a) transactions occurring on the Closing Date
and after the Closing shall be allocated to the taxable year or period that is
deemed to begin at the beginning of the day following the Closing Date, (b)
exemptions, allowances, or deductions that are calculated on an annual basis
(including depreciation and amortization deductions) shall be allocated between
the period ending on the Closing Date and the period after the Closing Date in
proportion to the number of days in each such period, and (c) in the case of any
Tax imposed upon the ownership or holding of real or personal property, such
Taxes shall be prorated based on the percentage of the actual period to which
such Taxes relate that precedes the Closing Date

(g)                                 All Tax Returns that Buyer is required to
prepare or cause to be prepared in accordance with this Section 11.2 shall be
prepared in a manner consistent with past practice and, on such Tax Returns, no
positions shall be taken, elections made, or method adopted that is inconsistent
with positions taken, elections made, or methods used in preparing and filing
similar Tax Returns in prior periods (including, but not limited to, positions
that would have the effect of accelerating income to periods for which Seller or
its Equityholder is liable or deferring deductions to period for which Buyer is
liable).

(h)                                 Seller Equityholders shall be entitled to
any credits, rebates, or refunds of Taxes of Seller payable with respect to any
Pre-closing Tax Period of Seller and, with respect to any Straddle Period, the
portion of the Straddle Period ending on and including the Closing Date. Buyer
shall cause the amount of the credits, rebates, or refunds of Taxes to which

26


--------------------------------------------------------------------------------


Seller or its Equityholders are entitled under this Section 11.2(h), but which
were received by or credited to Seller after the Closing Date, to be paid to
Seller Equityholder (pro rata) within 10 Business Days following such receipt or
crediting. Buyer shall send written notice to Seller Equityholder of any such
credit, rebate, or refund as soon as possible after Buyer becomes aware of them.

(i)                                     Buyer and Seller Equityholder shall
cooperate with one another with respect to Tax matters as more fully set forth
in this Section 11. Buyer and Seller Equityholders shall cooperate fully as and
to the extent reasonably requested by the other party, at the other party’s
expense,-in connection with the filing of Tax Returns pursuant to this Section
11 and any audit, litigation, or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request and
at the other party’s expense)the provision of records and information that are
reasonably relevant to any such Tax Return, audit, litigation, or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer and Seller Equityholder agree (i) to retain all books and
records with respect to Tax matters pertinent to the Seller relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Seller
Equityholder, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (ii) to give the other party reasonable written notice before transferring,
destroying, or discarding any such books and records and, if the other party so
requests, Buyer or Seller Equityholder, as the case may be, shall allow the
other party to take possession of such books and records to the extent they
would otherwise be destroyed or discarded.

11.3                        Certificate of Nonforeign Status. Each of the Seller
and Seller Equityholder shall deliver to Buyer at the Closing a certificate of
nonforeign status (the “Certificate of Nonforeign Status”) in accordance with
Treasury Regulation Section 1.1445-2(b)(2).

12.                              Expenses. Each of the parties shall pay all of
the costs that it incurs incident to the preparation, execution, and delivery of
this Agreement and the performance of any related obligations, whether or not
the transactions contemplated by this Agreement shall be consummated, and Seller
Equityholders shall pay all of the cost and expenses incurred by Seller.

13.                              Termination.

13.1                        This Agreement may be terminated at any time before
the Closing Date as follows:

(a)                                  By Buyer and Seller Equityholder in a
written instrument.

(b)                                 By Buyer or Seller-if the Closing does not
occur on the Closing Date or within a reasonable time thereafter.

(c)                                  By Buyer or Seller Equityholder if there
shall have been a material breach of any of the representations or warranties
set forth in this Agreement on the part of the other, and this breach by its
nature cannot be cured before the Closing.

27


--------------------------------------------------------------------------------


(d)                                 By Buyer or Seller Equityholder if there has
been a breach of any of the covenants or agreements set forth in this Agreement
on the part of the other, and this breach is not cured within 10 Business Days
after the breaching party or parties receive written notice of the breach from
the other party.

13.2                        If terminated as provided in Section 13.1, this
Agreement shall forthwith become void and have no effect, except for Sections
13.3 and 14, and except that no party shall be relieved or released from any
liabilities or damages arising out of the party’s breach of any provision of
this Agreement.

13.3                        Buyer and VCG Holding Corporation, jointly and
severally, on the one hand, and the Seller and Seller Equityholder, jointly and
severally, on the other, agree that if this Agreement is terminated, each party
will not (and, in the case of Seller Equityholder, shall cause to not), during
the one-year period following the termination, directly or indirectly solicit
any employee of the other party to leave the employment of the other party.

14.                              Miscellaneous Provisions.

14.1                        Representations and Warranties. All of
the-representations and, warranties made by the Buyer and Seller pursuant to
this Agreement shall survive the consummation of the transactions contemplated
by this Agreement, except for those specifically terminated at closing by this
Agreement.

14.2                        Notices. All notices, demands, and requests required
or permitted to be given under the provisions of this Agreement shall be in
writing and shall be deemed given (a) when personally delivered or sent by
facsimile transmission to the party to be given the notice or other
communication or (b) on the business day following the day such notice or other
communication is sent by overnight courier to the following:

if to Seller Equityholders:

 

 

 

Mr. Ken Wood

 

St. Croix, USVI

 

 

 

 

 

With a Copy to:

 

 

 

Mr. Harry T. Heizer, Esq.

 

6300 St. Andrews Road, Suite C

 

Columbia, South Carolina 29212

 

Facsimile: (803) 750-6457

 

 

if to Buyer:

 

 

 

 

Troy Lowrie

 

VCG Holding Corp.

 

390 Union St., Suite 540

 

28


--------------------------------------------------------------------------------


 

Lakewood, CO 80228

 

Facsimile: (303) 922-0746

 

 

 

and

 

 

 

Michael L. Ocello

 

VCG Holding Corp.

 

1401 Mississippi Avenue, #10

 

Sauget, IL 62201

 

Facsimile: (681) 271-8384

 

 

 

With a Copy to

 

 

 

Allan S. Rubin, Esq.

 

Draper, Rubin & Shulman, P.L.C.

 

29800 Telegraph Road

 

Southfield, Michigan 48034

 

Facsimile: 248-358-9729

 

or to such other address or facsimile number that the parties may designate in
writing.

14.3                        Assignment. Neither Seller Equityholder nor Seller,
on one hand, nor VCG Holding Corporation or Buyer, on the other, shall assign
this Agreement, or any interest in it, without the prior written consent of the
other, except that VCG Holding Corporation may assign any or all of its rights
to any wholly owned-subsidiary of VCG Holding Corporation, without Seller
Equityholder consent. In no event shall consent be unreasonably withheld.

14.4                        Parties in Interest and Expenses. This Agreement
shall inure to the benefit of, and be binding on, the named parties and their
respective successors and permitted assigns, but not any other person or entity.
Each party to this agreement shall be responsible for there own costs, expenses,
and professional fees relating to this agreement.

14.5                        Choice of Law. This Agreement shall be governed,
construed, and enforced in accordance with the laws of the State of Florida.

14.6                        Counterparts/Fax Signatures. This Agreement may be
signed in any number of counterparts with the same effect as if the signature on
each counterpart were on the same instrument. Fax signatures shall have the same
force and effect as originals.

14.7                        Entire Agreement. This Agreement and all related
documents, schedules, exhibits, or Certificates represent the entire
understanding and agreement between the parties with respect to the subject
matter and supersede all prior agreements or negotiations between the parties.
This Agreement may be amended, supplemented, or changed only by an agreement in
writing that makes specific reference to this Agreement or the agreement

29


--------------------------------------------------------------------------------


delivered pursuant to it, and must be signed by the party against whom
enforcement of any such amendment, supplement, or modification is sought. The
terms of the Letter Agreement dated June 9, 2007 and attached hereto as Schedule
14.7 are incorporated herein. To the extent that any provision of the Letter
Agreement contradicts any provision of this Agreement, then this Agreement shall
control.

14.8                        Buyer and Seller agree that this Agreement
memorializes their binding agreement and intent, as set forth in the Letter of
Intent dated July 9, 2007 as “Schedule 14.7”.  However, both Buyer and Seller
acknowledge and agree that there may be need for minor revisions to minor terms
of the Agreement.  Buyer and Seller agree that they will in good faith cooperate
with each other to modify or amend this Agreement as may be necessary to
accomplish the binding  intent of the parties.  Any change that the Buyer or
Seller might request shall be approved by Buyer and Seller, acting in good
faith, prior to closing.  In the event the Buyer and Seller are unable to agree
and the requested change is not a material item or material issue, the closing
shall be completed on the closing date and the issue shall be resolved by
arbitration in accordance with the laws of the State of Florida.

THIS SPACE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW ON NEXT PAGE

 

The parties have executed this Agreement on the date set forth on the first page
of this Agreement.

SELLER — KENJA, INC.

 

 

 

/s/

Gregory Kenwood Gaines

 

 

 

By: Gregory Kenwood Gaines

 

 

 

Its: President

 

 

 

 

 

 

 

 

 

 

KENJA II, INC.

 

 

 

 

 

 

 

 

/s/

Gregory Kenwood Gaines

 

 

 

By: Gregory Kenwood Gaines

 

 

 

Its: President

 

 

30


--------------------------------------------------------------------------------


 

THIRD PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

/s/

Gregory Kenwood Gaines

 

 

 

 

 

 

 

 

 

 

SELLER EQUITYHOLDER

 

 

 

 

 

 

 

 

 

/s/

Gregory Kenwood Gaines

 

 

 

 

 

 

BUYER: VCG HOLDING
CORPORATION

 

 

 

 

 

 

 

 

 

By: /s/

Troy Lowrie

 

 

Its:

 CEO

 

 

31


--------------------------------------------------------------------------------


EXHIBIT 2.3b

Pre-Paid Items

(To be supplied by Seller Equityholders)

32


--------------------------------------------------------------------------------


EXHIBIT 2.4

Purchase Price Allocation

33


--------------------------------------------------------------------------------


EXHIBIT 2.8

BALANCE SHEET AND PHYSICAL INVENTORY\

(To be supplied by Seller Equityholders)

34


--------------------------------------------------------------------------------


EXHIBIT 3.1

NON-COMPETITION AGREEMENT

35


--------------------------------------------------------------------------------


EXHIBIT 3.4

PROPOSED LEASE

36


--------------------------------------------------------------------------------


SCHEDULE 5.3

DUE DILIGENCE LIST

37


--------------------------------------------------------------------------------


SCHEDULE 8.2

ARTICLES OF INCORPORATION AND BY-LAWS

(To be supplied by Seller Equityholders)

38


--------------------------------------------------------------------------------


SCHEDULE 8.3

SHAREHOLDERS AND STOCK CERTIFICATE NUMBERS

(To be supplied by Seller Equityholders)

39


--------------------------------------------------------------------------------


SCHEDULE 8.6

 

GOVERNMENTAL AND SHAREHOLDER APPROVALS

(To be supplied by Seller Equityholders)

1.

Governmental Approvals

 

 

 

 

a.

The Florida Alcoholic Beverage Commission – Transfer of Liquor Licenses and
Permits

 

 

 

 

b.

City of Hialeah Adult Entertainment Licenses

 

 

 

2.

Shareholder Approvals

 

 

 

 

A.

Gregory Kenwood Gaines

 

40


--------------------------------------------------------------------------------


SCHEDULE 8.9

Licenses and Permits

(To be supplied by Seller Equityholders)

41


--------------------------------------------------------------------------------


SCHEDULE 8.10

FINANCIAL INFORMATION

(To be supplied by Seller Equityholders)

42


--------------------------------------------------------------------------------


SCHEDULE 8.11

UNDISCLOSED LIABILITIES

(To be supplied by Seller Equityholders)

43


--------------------------------------------------------------------------------


SCHEDULE 8.12

CHANGES IN ORDINARY COURSE OF BUSINESS

(To be supplied by Seller Equityholders)

44


--------------------------------------------------------------------------------


SCHEDULE 8.13

ADVERSE CHANGES TO BUSINESS

(To be supplied by Seller Equityholders)

45


--------------------------------------------------------------------------------


SCHEDULE 8.15

EMPLOYEE BENEFIT PLANS

(To be supplied by Seller Equityholders)

46


--------------------------------------------------------------------------------


SCHEDULE 8.16

LIST OF EMPLOYEES AND INDEPENDENT CONTRACTORS

(To be supplied by Seller Equityholders)

47


--------------------------------------------------------------------------------


SCHEDULE 8.17

CONTRACTS AND COMMITMENTS

(To be supplied by Seller Equityholders)

48


--------------------------------------------------------------------------------


SCHEDULE 8.18

ASSETS NOT OWNED BY SELLER USED IN BUSINESS

(To be supplied by Seller Equityholders)

49


--------------------------------------------------------------------------------


SCHEDULE 8.23

LITIGATION

1.                                      The Ragland Workers Compensation matter
(Uninsured)

2.                                      A potential assault and battery claim
which may be presented by Amado Cuenca Jr., which is alleged to have occurred
May 30, 2007 and which is believed to be insured by Sellers insurance carrier.

SCHEDULE 8.22

TAX DISCLOSURES

(To be supplied by Seller Equityholders)

50


--------------------------------------------------------------------------------


SCHEDULE 8.25

ENVIRONMENTAL DISCLOSURES

(To be supplied by Seller Equityholders)

51


--------------------------------------------------------------------------------


SCHEDULE 8.27

SUPPLIERS, VENDORS, AND CUSTOMERS

(To be supplied by Seller Equityholders)

52


--------------------------------------------------------------------------------


SCHEDULE 8.27a

VIP CUSTOMERS

(To be supplied by Seller Equityholders)

53


--------------------------------------------------------------------------------


SCHEDULE 8.29

INSIDER TRANSACTIONS

(To be supplied by Seller Equityholders)

54


--------------------------------------------------------------------------------


SCHEDULE 8.30

BANK ACCOUNTS

(To be supplied by Seller Equityholders)

55


--------------------------------------------------------------------------------


SCHEDULE 8.31

INTELLECTUAL PROPERTY

(To be supplied by Seller Equityholders)

56


--------------------------------------------------------------------------------


SCHEDULE 8.32

INSURANCE

(To be supplied by Seller Equityholders)

57


--------------------------------------------------------------------------------


SCHEDULE 14.7

Letter Agreement dated June 9, 2007

58


--------------------------------------------------------------------------------